EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Subsequent to Examiner Initiated Interview held on 09/08/2021 with applicant’s representative, Attorney for Applicant, Paul Baszner, Registration No. 68634, communicated authorization on 09/14/2021 for the following examiner’s amendment. See also attached Interview Summary.


In the claims:
See attached Claims Listing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a neural network processor comprising: a memory storing kernel intermediate data, the kernel intermediate data comprising a plurality of kernel intermediate values calculated based on a plurality of weight values included in kernel data, each of the plurality of kernel intermediate values being a value obtained through a linear combination of the plurality of weight values; and at least one processor configured to execute computer-readable instructions to perform a convolution operation by selecting at least one kernel intermediate value among the plurality of kernel intermediate values based on one or more input feature values included in an input feature map. Claim 18 is directed to a neural network processor comprising: a memory storing a plurality of kernel intermediate values calculated based on a plurality of weight values included in kernel data, each of the plurality of kernel intermediate values being a value obtained through a linear combination of the plurality of weight values; and at least one processor configured to execute computer-readable instructions to perform a convolution operation based on an input feature map and the plurality of kernel intermediate values by selecting a first kernel intermediate value from among the plurality of kernel intermediate values based on one or more input feature values included in the input feature map. Claim 13 is directed to a convolution operation method of a neural network processor for performing a neural network operation, the convolution operation method comprising: generating, by at least one processor, a plurality of kernel intermediate values by performing an operation using a plurality of weight values included in kernel data, each of the plurality of kernel intermediate values being a value obtained through a linear combination of the plurality of weight values; selecting, by the at least one processor, at least one kernel intermediate value among the plurality of kernel intermediate values based on one or more input feature values included in an input feature map; and generating, by 
The primary reason for allowance is the feature of each of the plurality of kernel intermediate values being a value obtained through a linear combination of the plurality of weight values.
Zhang is the closest prior art found. The invention of Zhang is directed to generating modified weight values from a weight value array by pruning to eliminate 0 values in the array or by compensation to include 0 values in the array and using the generated modified value array for convolution. However, Zhang does not explicitly teach or suggests generating a modified weight value array wherein each of the plurality of modified weight values is a value obtained through a linear combination of the plurality of weight values.
Gudovskiy et al. (NPL – “ShiftCNN: Generalized Low-Precision Architecture for Inference of Convolutional Neural Networks”) discloses a multiplierless convolutional neural network accelerator. The convolution is performed by performing only shift and add operations on precomputed convolution terms. The precomputed convolution terms are combination of product terms for each element in the input tensor. Further, the weight tensor is quantized to generate a code book and the weight entry is indexed. The precomputed convolution terms are fetched from memory according to the weight indices using multiplexers and are processed by an array of adders. In contrast with the present application, Gudovskiy does not teach or suggest generating the code book values wherein each of the plurality of code book values is a value obtained through a linear combination of the plurality of weight values.
Bagherinezhad et al. (USPGPUB 20190026600 A1 and NPL – “LCNN: Lookup-based Convolutional Neural Network”) discloses a neural network based on a look-up table. The lookup table/dictionary is generated by selecting a small set of vectors for each layer, and generating a weight filter as linear combinations of a few filter values from the set of vectors. In contrast with the present application, Bagherinezhad does not explicitly teach or suggest generating the dictionary wherein each of the plurality of filter values is a value obtained through a linear combination of the plurality of weight values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187